Citation Nr: 0802792	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-41 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 2003 
and from February 2004 to February 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  For the period of the claim prior to November 2, 2005, 
the evidence of record demonstrates forward flexion of the 
thoracolumbar spine to 60 degrees, considering pain on use; 
the evidence demonstrates moderate limitation of motion of 
the lumbar spine and does not more nearly approximate severe 
limitation of motion of the lumbar spine. 

2.  For the period from November 2, 2005, the evidence of 
record demonstrates forward flexion of the thoracolumbar 
spine to 30 degrees, considering pain on use, and more nearly 
approximates severe limitation of motion of the lumbar spine; 
the evidence does not demonstrate unfavorable ankylosis of 
the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  For the period of the claim prior to November 2, 2005, 
the criteria for an initial disability rating in excess of 20 
percent for service-connected degenerative joint disease of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103. 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.45, 4.59, 4.71a, Diagnostic Code 5242 
(2007).

2.  For the period of the claim from November 2, 2005, the 
criteria for a disability rating of 40 percent for service-
connected degenerative joint disease of the lumbar spine have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.45, 4.59, 
4.71a, Diagnostic Code 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this matter, the appeal arises from disagreement with the 
initial evaluation following the grant of service connection 
for degenerative joint disease of the lumbar strain.  
Although it appears that adequate notice was provided to the 
veteran in August 2003, the Court has held that were the 
underlying claim for service connection has been granted and 
there is disagreement as to downstream questions (such as the 
effective date), the claim has been substantiated and there 
is no prejudice due to inadequate (or no) notice.  Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit has 
also held that once the underlying service connection claim 
is granted there is no duty to provide notice under 38 
U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

In any event, in an April 2005 letter the veteran was 
informed the veteran of what evidence was needed to establish 
a higher evaluation for degenerative joint disease, what VA 
would do or had done, and what evidence the veteran should 
provide; and, it informed the veteran to send in any evidence 
in the veteran's possession that pertains to the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The veteran was also accorded VA examinations in November 
2003 and November 2005.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issue on 
appeal, and that VA has satisfied the duty to assist.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Higher Initial Rating for Degenerative Disc Disease of the 
Lumbar Spine

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

At the outset, the Board notes that the veteran's claim of 
entitlement to a higher rating for degenerative disc disease 
of the lumbar spine is an appeal from the initial assignment 
of a disability rating following the grant of service 
connection (April 2004 rating decision).  As such, the claim 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

At the outset, it is observed that the schedular criteria for 
evaluating disabilities of the spine underwent revision 
during the pendency of this appeal.  Such amendment affected 
general diseases of the spine and became effective September 
26, 2003.  The amendments renumber the diagnostic codes and 
create a General Rating Formula for Rating Diseases and 
Injuries of the Spine, based largely on limitation or loss of 
motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g) (West 2002 & Supp. 2007); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as the 
amendment discussed above has a specified effective date 
without provision for retroactive application, it may not be 
applied prior to its effective date.  As of the effective 
date, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.

The previous version of the rating criteria, in effect when 
the veteran filed his claim in August 2003, provided ratings 
based on limitation of motion of the lumbar spine under 
Diagnostic Code 5292.  Slight limitation of motion of the 
lumbar spine was to be rated 10 percent disabling; moderate 
limitation of motion of the lumbar spine was to be rated 20 
percent disabling; and severe limitation of motion of the 
lumbar spine was to be rated 40 percent disabling.  38 C.F.R. 
§ 4.71a.  The Board will apply this version of the rating 
criteria for the entire initial rating claim period.

Disabilities of the spine are currently rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes).  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The Board will 
consider these criteria for the initial rating claim period 
from September 26, 2003 to the present.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.

For the entire period of the claim, the veteran has been 
assigned a 20 percent disability rating for degenerative disc 
disease of the lumbar spine. 

Upon VA examination on November 17, 2003, the veteran had 
thoracolumbar flexion to 60 degrees, considering pain on use.  
The examiner noted that there was no spasticity was present 
and did not note ankylosis of the thoracolumbar spine.  

Upon VA examination on November 2, 2005, the veteran had 
thoracolumbar flexion to 30 degrees, when considering pain on 
use.  See DeLuca, 8 Vet. App. 202 (1995).  The veteran 
reported experiencing flare-ups of his condition every three 
to four months and estimated 12 days of self-prescribed bed 
rest per year.  The examiner noted that the veteran 
experienced additional limitation of motion upon repetitive 
flexion and extension due to pain and fatigue.  The examiner 
noted that there was no ankylosis of the thoracolumbar spine, 
as well as no spasm, guarding, or atrophy.  

In consideration of the General Rating Formula for Diseases 
and Injuries of the Spine, in effect September 26, 2003, the 
Board finds that, prior to November 2, 2005, the veteran's 
degenerative disc disease of the lumbar spine does not 
warrant an initial disability rating greater than 20 percent 
under Diagnostic Code 5242.  His thoracolumbar flexion 
measurement was 60 degrees, which is greater than the 30 
degrees or less required for a 40 percent disability rating.  
Further, there is no evidence of favorable ankylosis of the 
veteran's entire thoracolumbar spine, as required for a 50 
percent disability rating.

The Board has also considered the veteran's degenerative disc 
disease of the lumber spine under the criteria for limitation 
of motion in effect prior to September 26, 2003, for the 
entire period of the claim.  The Board finds that the 
veteran's lumbar spine disability does not warrant a rating 
greater than 20 percent prior to November 2, 2005, as his 
range of motion of the lumbar spine more nearly approximates 
moderate limitation of motion.  The veteran's flexion of the 
thoracolumbar spine was to 60 degrees, considering pain on 
use.  Normal flexion of the thoracolumbar spine is considered 
to be 90 degrees.  Therefore, the Board finds that the 
veteran's range of motion of the lumbar spine, prior to 
November 2, 2005, does not more nearly approximate severe 
limitation of motion and does not warrant a disability rating 
of 40 percent.

The Board also finds that, for the period of the claim from 
November 2, 2005, the criteria for a 40 percent disability 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5237 or 5242) were 
met.  The findings of the November 2, 2005 VA examination 
reflect that the veteran had thoracolumbar flexion of 30 
degrees when considering pain.  The Board also finds that, 
for the period of the claim from November 2, 2005, the 
veteran's range of motion of the lumbar spine more nearly 
approximates severe limitation of motion, thus warranting a 
disability rating of 40 percent under Diagnostic Code 5292.

The Board further finds that, for the period of the claim 
from November 2, 2005, the criteria for a disability rating 
in excess of 40 percent have not been met.  There is no 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine so as to warrant a 50 percent disability rating under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  Further, Diagnostic Code 5292 does not provide a 
rating in excess of 40 percent.
 
The Board has also considered alternative diagnostic codes 
under the old criteria that potentially relate to impairment 
of the lumbar spine.  The Board finds, however, that a rating 
in excess of 20 percent is not warranted prior to November 2, 
2005, and a rating in excess of 40 percent is not warranted 
from November 2, 2005, under any alternative provision.  For 
example, there is no medical evidence of ankylosis of the 
lumbar spine (Diagnostic Code 5288), and no showing that the 
veteran has intervertebral disc syndrome (Diagnostic Code 
5293). 

The Board has considered the criteria for rating 
intervertebral disc syndrome, however, the veteran does not 
have intervertebral disc syndrome so an alternative 
assessment under this criteria is not warranted.  The 
evidence of record does not demonstrate findings of spasms or 
neurological symptoms, and there were no neurological 
findings on physical examination.   

Finally, the Board has considered rating the veteran's 
degenerative disc disease of the lumbar spine under 
Diagnostic Code 5003 (degenerative arthritis).  However, the 
veteran's limitation of motion of the lumbar spine is 
compensable and is properly rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  


ORDER

For the period of the claim prior to November 2, 2005, an 
initial disability rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine is denied.

For the period of the claim from November 2, 2005, a 40 
percent disability rating for degenerative disc disease of 
the lumbar spine is granted.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


